In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-04-516 CR

____________________


ALVIN LOUIS KNEISLER, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the County Court at Law No. 1
Montgomery County, Texas

Trial Cause No. 03-185194




MEMORANDUM OPINION (1)
	We have before the Court a motion from the appellant, Alvin Louis Kneisler, to
withdraw his appeal pursuant to Tex. R. App. P. 42.2.  The motion is signed by appellant
personally and counsel of record is aware of the motion.  No opinion has issued in this
appeal.  The motion is granted and the appeal is therefore DISMISSED.
	APPEAL DISMISSED.
								PER CURIAM
Opinion Delivered December 22, 2004
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.